By the Court

Present, Burke, Heyward, and Grimke, Justices.
The jury, in this case, seem to have exercised a *53very proper discretion, by considering this rather in nature of an assumpsit for a debt due, than in nature of a covenant for a specific performance. They have given the plaintiff what the defendant appears really to have fallen in his debt; though, taking it upon the contract for delivery of flour and tobacco, they might have given larger damages. We do not think it proper to set aside a verdict, because the damages are small, in order that a plaintiff may have another chance of getting more. It is a maxim in law not to do it; nor will we depart from it, unless very peculiar circumstances indeed appear to justify it. None such we pow perceive ; therefore we overrule the motion.